Counseling and Advising Clients Exclusively on Laws of the Workplace
Zabell & Collotta, P.C.

Zabell & Collotta, P.C. sere" seul D. Zabel

EMPLOYMENT COUNSELING, LITIGATION, LABOR & BENEFITS LAW Tel One aBe one 11716 | Email: SZabell@laborlawsny.com

Fax. 631-563-7475
www.Laborlawsny.com

March 10, 2021
VIA ELECTRONIC CASE FILING

The Honorable Sanda J. Feuerstein
United States District Court Judge
United States District Court
Eastern District of New York

100 Federal Plaza

Central Islip, New York 11722

Re: Zarda, et al. v. Altitude Express, Inc., ef al
Case No,: CV-10-4334 (SJF) (AYS)

 

Your Honor:

This firm was counsel to the now closed! and defunct entity, Altitude
Express, Inc., and is currently counsel to Raymond Maynard. We write in
connection with Plaintiffs’ Notice of Motion and supporting documentation that
were filed improperly on March 9, 2021 [ECF Doc. No. 295 — 299]. These
documents were previously served on Defendants as a “Cross-Motion” to
Defendants’ Motion to Dismiss the Second Amended Complaint, which was fully
briefed and filed on March 9, 2021 [ECF Doc. No 292 - 294]. Defendants included
Plaintiffs’ “Cross-Motion” as “Exhibit H” to the Reply Declaration of Saul D.
Zabell [ECF Doc. No. 294-1] and explained the deficient procedural
circumstances surrounding Plaintiffs’ “Cross-Motion.” Moreover, Defendants’
opposed to the “substantive” issues raised in Plaintiffs’ “Cross-Motion” in
Defendants’ Reply Memorandum of Law. [ECF Doc. No. 294]. Defendants
respectfully incorporate and refer to all arguments previously raised in the
Reply Declaration of Saul D. Zabell and Defendants’ Reply Memorandum of Law
as their response to Plaintiffs’ improperly filed Motion. For the reasons set forth
and contained in the aforementioned documents, Plaintiffs’ March 9, 2021
Motion must be denied in its entirety.

 

! Dissolved March 10, 2017.
Case 2:10-cv-04334-SJF-AYS Document 300 Filed 03/10/21 Page 2 of 2 PagelD #: 6991

GF Zabell & Collotta, P.C.

EMPLOYMENT COUNSELING, LITIGATION, LABOR & BENEFITS LAW

March 10, 2021
Page 2 of 2

Counsel for Defendants’ remains available should the Court require

additional information regarding this submission or our response to Plaintiffs’
March 9, 2021 Motion.

Respectfully submitted,

    

¥ a; counsel of record (via Electronic Case Filing)
